Citation Nr: 1104773	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability of the low 
back.

2.  Entitlement to service connection for a disability of both 
feet, to include flat feet and hallux valgus. 

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to January 
1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2006 and September 
2006 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma which denied the issues on appeal. 

As will be discussed in the Remand section below, while a 
statement of the case (SOC) was issued addressing the Veteran's 
petition to reopen his service connection claim for hemorrhoids, 
there is no indication that this claim was actually adjudicated 
in a rating decision.  Nevertheless, the Board finds that it has 
jurisdiction over this claim based on the fact that a June 2006 
deferred rating decision clearly shows that the RO intended to 
deny this claim, the July 2006 notice of the June 2006 rating 
action informed the Veteran that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for hemorrhoids had not been received, the Veteran 
filed a timely notice of disagreement (NOD) in January 2007, an 
SOC was duly issued in June 2007, and the Veteran filed a timely 
substantive appeal (VA Form 9) in July 2007.  See 38 C.F.R. 
§§ 20.101; 20.200 (2009).  

In July 2007 and August 2007 VA Form 9s, the Veteran asked to 
testify at a hearing before the Board.  See 38 C.F.R. § 20.703 
(2009).  However, in an August 2007 hearing selection form, the 
Veteran indicated that he wished to testify before a regional 
office hearing officer instead.  Accordingly, a hearing was 
scheduled for October 2008, and the Veteran notified of the 
hearing date in an October 2008 letter.  The Veteran did not 
appear for this hearing, has not given a reason for his failure 
to appear, and has not requested that the hearing be rescheduled.  
Therefore, the Board will proceed with appellate review. 

In his March 2006 claim, the Veteran also sought to 
establish entitlement to nonservice-connected pension 
benefits.  This issue has not yet been adjudicated by the 
agency of original jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The Board notes that, as pointed out by the Veteran's service 
representative in the September 2010 informal hearing 
presentation, the RO did not appear to consider a July 2007 VA 
examination and opinion addressing the Veteran's bilateral foot 
disability.  Although the July 2007 SOC was issued after the VA 
examination was performed, there is no mention of it therein.  
However, in the September 2010 informal hearing presentation, the 
Veteran's representative waived initial consideration of this 
evidence by the agency of original jurisdiction (AOJ) in 
accordance with 38 C.F.R. § 20.1304(c) (2009) (providing that any 
pertinent evidence accepted directly at the Board must be 
referred to the AOJ for initial review unless this procedural 
right is waived by the appellant).  The Board may proceed with 
appellate review with respect to this claim.  

The Veteran's hemorrhoids claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a clinically diagnosed disability 
of the low back at any time during the current appeal, and the 
competent evidence does not show that the Veteran's back pain was 
incurred in or is otherwise related to service. 

2.  The Veteran entered active duty with bilateral flat feet.  

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's bilateral hallux valgus pre-existed his active duty.  

4.  Clear and unmistakable evidence does not demonstrate that the 
Veteran's pre-existing bilateral flat feet and pre-existing 
bilateral hallux valgus increased in severity beyond their 
natural progression as a result of his active service.  
CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

2.  A disability of both feet was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1111, 1112, 1113, 1153, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, an April 2006 letter fully addressed all necessary notice 
elements under the VCAA and was sent prior to the initial rating 
decision in this matter.  The letter informed the Veteran of all 
five elements of service connection, and of the Veteran's and 
VA's respective responsibilities for obtaining different types of 
evidence in support of his claims.  The Board concludes that the 
duty to notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claims.  The Board concludes that 
the duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim for a bilateral foot 
disability, the RO provided the Veteran with an appropriate 
examination in July 2007.  The Board finds that the VA 
examination obtained in this case is adequate, as it is 
predicated on a review of the Veteran's service treatment records 
and post-service treatment records as well as a thorough 
examination of the Veteran, and provides a complete rationale for 
the opinion stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination has been 
met.  

With respect to the Veteran's claim for a low back disability, a 
VA examination and opinion has not been obtained.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

The Board finds that an examination is not required in this case.  
As will be discussed below, there is no evidence that the Veteran 
has a current disability of the low back at any time during the 
current appeal and no indication that the Veteran's current low 
back pain is related to service.  Accordingly, the Board 
concludes that an examination is not necessary to make a decision 
on the claim.  See id. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

A.  Low Back Disability 

The Veteran contends that he is entitled to service connection 
for a low back disability.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

In his August 2007 VA Form 9, the Veteran argued that driving 
trucks in the field during his period of service injured his 
back.  The Veteran's DD 214 confirms that he served as a motor 
transport operator. 

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of a low back disability or 
low back pain. 

The earliest evidence of symptomatology related to the Veteran's 
back is a January 2007 VA treatment record reflecting that the 
Veteran reported chronic low back pain.  No diagnosis of any 
underlying pathology was made at this time. 

A February 2007 VA treatment record reflects that the Veteran 
reported that his back had been bothering him for years.  The 
Veteran attributed his back pain to the bouncing of trucks he 
drove during his period of service.  He stated that it was 
difficult to walk after getting out of the truck.  The Veteran 
also opined that construction work he did after service may have 
aggravated his back pain.  No diagnosis was made at this time.

In carefully reviewing the record, the Board finds that there is 
no competent evidence showing that the Veteran has a current 
disability of the low back at any time during the current appeal.  
While the Veteran is competent to report pain and discomfort, 
pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability 
must be diagnosed to accompany his complaints.  Here, there is no 
competent evidence of any underlying pathology giving rise to the 
Veteran's low back pain at any time during the current appeal. 
Thus, the Board finds that the first Hickson element, evidence of 
a current disability, has not been met. 

Moreover, even assuming the Veteran currently has a disability of 
the low back, the fact that there is no documented low back 
disability or symptomatology in service or until 2007 weighs 
against a finding that it is related to service.  While the 
Veteran stated that his back has been hurting him "for years," 
there is no indication that it has bothered him ever since he 
separated from service in January 1979.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service, as evidence 
of whether a condition was incurred in service).  Thus, there is 
no indication of a continuity of symptomatology linking the 
Veteran's back pain to service.  In sum, the absence of evidence 
of a low back disability in service, in conjunction with the fact 
that the Veteran did not report low back pain until almost thirty 
years thereafter, weighs against a finding that it is related to 
service. 

The Board acknowledges the Veteran's contentions that his low 
back pain was caused by the bouncing of trucks he drove during 
his period of service.  The Veteran can attest to factual matters 
of which he has first-hand knowledge, such as his symptoms and 
other experiences.  See, e.g., Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  It is then for the Board to determine the credibility 
and weight of the Veteran's statements in light of all the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
However, the Veteran, as a lay person, has not been shown to have 
the requisite medical knowledge or training to be capable of 
diagnosing a medical disorder or rendering an opinion as to the 
cause or etiology of a disorder unless such can be determined 
based on readily observable symptoms alone.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Washington, 19 Vet. App. 
at 368; Layno, 6 Vet. App. at 469-70.  Thus, the Board cannot 
consider as competent evidence the Veteran's opinion that his low 
back pain was caused by service, as the Board finds that this is 
a determination that is medical in nature and therefore requires 
medical expertise.  See id.; Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Of particular 
significance to the Board in this matter is the fact that the 
claims folder contains no competent evidence of diagnosed low 
back disability at any time during the current appeal.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the 
Court held that, in the absence of proof of a present disability, 
there can be no valid claim).  See also McClain v. Nicholson, 
21 Vet. App. 319 (2007) (which stipulates that a service 
connection claim may be granted if a diagnosis of a chronic 
disability was made during the pendency of the appeal, even if 
the most recent medical evidence suggests that the disability 
resolved).  Consequently, the benefit-of-the-doubt rule does not 
apply, and service connection for a low back disability must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).

B.  Bilateral Foot Disability

The Veteran contends that he is entitled to service connection 
for a bilateral foot disability.  For the reasons that follow, 
the Board concludes that service connection is not warranted.  

Initially, the Board notes that a veteran is considered to have 
been in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111.  A history of conditions existing prior to 
service recorded at the time of the entrance examination does not 
constitute a notation of such conditions for the purpose of 
establishing whether the Veteran was of sound condition at 
enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording 
of such a history in the entrance examination will be considered 
together with all other material evidence in determinations as to 
inception of the disability at issue.  Id.  

The Veteran's December 1975 entrance examination reflects that 
the Veteran's feet were found to be clinically abnormal.  The 
Veteran was diagnosed with moderate flat feet.  Accordingly, the 
Board finds that the Veteran's flat feet were noted at the time 
of the Veteran's enlistment and therefore he is not entitled to 
the presumption of soundness when entering service.  See 38 
U.S.C.A. § 1111.  

Because the Veteran had flat feet prior to service and this 
disability was noted on entry, as discussed above, the Veteran 
cannot bring a claim for service connection for this disorder on 
a direct basis, but he may bring a claim for service-connected 
aggravation of his flat feet.  See Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 
applies, and the burden falls on the Veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994); VAOPGCPREC 3-2003 (July 2003) (holding that section 1153 
requires claimants to establish an increase in disability before 
VA incurs the burden of disproving aggravation). 

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In this regard, a 
flare-up of symptoms, in the absence of an increase in the 
underlying disability, does not constitute aggravation of the 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); 
see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) 
(evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, does 
not constitute evidence of aggravation).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Because the Veteran's flat feet were noted at entrance, the 
burden is on him to show a chronic worsening of this pre-existing 
disability during service.  See VAOPGCPREC 3-2003.  

A June 1977 service treatment record reflects that the Veteran 
reported a painful bridge of the right foot when wearing combat 
boots.  He was diagnosed with flat feet.  Some pressure marks 
were noted on the outer portion of the foot.  The Veteran was 
issued arch supports. 

An October 1977 service physical examination reflects that the 
Veteran's feet were found to be normal. 

A July 1978 service treatment record reflects that the Veteran 
reported a lifelong problem with running.  He was diagnosed with 
flat feet with moderate hallux valgus existing prior to service. 

An August 1978 separation examination reflects that the Veteran's 
feet were found to be normal.  However, a few days later, the 
Veteran was placed on physical profile for flat feet and deviated 
great toes or hallux valgus.  The Veteran remained qualified for 
almost full duty.

The Veteran's post-service VA treatment records do not mention 
any problems related to the Veteran's feet.

An April 2007 VA examination report reflects that the Veteran 
reported developing flat feet from wearing boots while serving in 
the military.  However, as discussed above, the Veteran's service 
treatment records show that the Veteran's flat feel pre-existed 
service.  On examination, the Veteran's right and left feet had 
painful motion, weakness, and tenderness.  An X-ray study of the 
Veteran's feet revealed hallices valgus deformity with associated 
degenerative disease.  The Veteran was diagnosed with bilateral 
flat feet, hallux valgus, and a chronic right ankle sprain.  The 
Veteran also reported that in the past four to five years he 
reached a point where he could no longer perform construction 
work.  He stated that he missed a number of days from his 
construction job due to pain in his feet. 

In the July 2007 VA examination report the Veteran stated that 
his feet started hurting him during the first week of basic 
training during military service.  The examiner noted that the 
Veteran's bilateral flat feet and hallux valgus were not due to 
injury or trauma.  The examiner also noted that the Veteran's 
height was 190.5 centimeters, his arm span was 203.3 centimeters, 
and that the Veteran had a high arched palate.  Based on these 
findings, together with the fact that the Veteran had flat feet, 
the examiner concluded that the Veteran had Marfan's syndrome 
with bilateral pes planus (flat feet) and bilateral hallux 
valgus.  After reviewing the Veteran's service treatment records 
and the April 2007 VA examination report (which is the only 
relevant evidence of record pertaining to this claim), and 
examining the Veteran, the examiner concluded that the evidence 
showed aggravation beyond normal progression due to Marfan's 
syndrome which was not diagnosed in service.  

The Board acknowledges that July 2007 VA examiner's opinion but, 
in carefully reviewing the record, the Board finds that the 
Veteran has not met his burden of showing that his pre-existing 
disability of the feet was permanently worsened by service.  
While the Veteran did report foot pain during service, and a 
diagnosis of hallux valgus was made which was not noted at entry, 
there is no indication of a permanent worsening of the underlying 
disability as opposed to a flare-up of symptoms.  See Hunt, 1 
Vet. App. at 296-297.  [In this regard, the Board notes that the 
July 1978 service treatment record reflects that the Veteran's 
hallux valgus also pre-existed service.]  

Moreover, and significantly, while the July 2007 VA examiner 
found aggravation beyond natural progression, the examiner 
specifically concluded that the aggravation of the Veteran's flat 
feet and bilateral hallux valgus was the result of his Marfan's 
syndrome, a congenital abnormality.  The Board notes that 
congenital or developmental abnormalities are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  
Nevertheless, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by a superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993).  Here, the July 2007 VA 
examination report reflects that the Veteran's flat feet and 
hallux valgus were not caused by an injury or trauma.  Rather, 
the progression of these disabilities was due to the Veteran's 
Marfan's syndrome, a congenital abnormality.  Thus, the Board 
finds that the preponderance of the evidence shows that the 
Veteran's bilateral flat feet and hallux valgus are due to a 
congenital abnormality which pre-existed military service and 
that any increase in severity of these conditions has been due to 
the Veteran' s congenital abnormality and not to service. 

The Board acknowledges the Veteran's contention that his 
bilateral foot disability was caused or aggravated by wearing 
combat boots in service.  However, the Board finds that this is a 
determination that is medical in nature.  The Veteran, as a 
layperson, does not have the medical training or expertise to 
render a competent opinion as to whether his disability of the 
feet was incurred in or aggravated by active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Washington, 
19 Vet. App. at 368; Layno, 6 Vet. App. at 469-70.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a bilateral foot disability must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for a disability of the low 
back is denied. 

Entitlement to service connection for a disability of both feet, 
to include flat feet and hallux valgus, is denied. 

REMAND

The Veteran petitions to reopen a claim for service connection 
for hemorrhoids.  The Board finds that further development is 
warranted before this issue can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist the claimant in developing a claim for VA benefits.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
This duty includes assisting the Veteran in obtaining relevant 
public and private records identified by the Veteran.  See 
38 C.F.R. § 3.159(c)(2)(3) (2009).  

In his July 2007 VA Form 9, the Veteran stated that he received 
an operation for his hemorrhoids at the Fort Ord Silas B. Hays 
Army Hospital.  Clinical records from this hospital are not in 
the claims file.  In the September 2010 informal hearing 
presentation, the Veteran's service representative stated that 
this claim should be remanded to obtain these records as they 
might provide new and material evidence to reopen the Veteran's 
claim.  

On remand, the agency of original jurisdiction (AOJ) should make 
every effort to obtain the Veteran's clinical service treatment 
records from the Silas B. Hays Army Hospital at Fort Ord.  After 
any other development is completed that may be warranted based on 
receipt of these records, and if the claim is denied, a 
supplemental statement of the case (SSOC) should be issued and 
the case returned to the Board for further review.  

[The Board acknowledges that, in the September 2010 informal 
hearing presentation, the service representative also noted that, 
although a statement of the case (SOC) was issued with respect to 
this claim, it has not yet been adjudicated in an actual rating 
decision.  As the Board has noted in the Introduction portion of 
this decision, the July 2006 notice of the June 2006 rating 
action appeared to inform the Veteran that his hemorrhoid claim 
had indeed been adjudicated.  Accordingly, the Board finds that 
there is no need for the AOJ to issue a rating action pertaining 
to this issue at this point in the appeal.]  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service treatment 
records from the Silas B. Hays Army Hospital 
at Fort Ord.  All such efforts should be 
documented in the claims file.  If the AOJ is 
unable to obtain these records, the Veteran 
must be notified of this fact and a copy of 
such notification associated with the claims 
file.  All such available service records 
should be associated with the claims file.  

2.  After the above development is completed, 
and any other development that may be 
warranted based on receipt of the additional 
service treatment records or other evidence, 
the AOJ should readjudicate the issue of 
whether new and material evidence has been 
received to sufficient to reopen a claim for 
service connection for hemorrhoids.  If the 
benefits sought are not granted, the Veteran 
and his representative should also be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


